DETAILED ACTION
This correspondence is responsive to the Application filed on June 15, 2022. Claims 1-20 are pending in the case, with claims 1, 9 and 17 in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9, 12, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (Pub. No. US 2021/0097140 A1, filed Sep. 30, 2019) hereinafter Chattejee, in view of Bobbarjung et al. (Pub. No. US 2019/0124020 A1, published Apr. 25, 2019) hereinafter Bobbarjung, and Palmer, II et al. (Pub. No. US 2019/0114569 A1, published Apr. 18, 2019) hereinafter Palmer.

Regarding claim 1, Chatterjee teaches: 
A computer-implemented method (i.e., Chatterjee, Fig 2, para 5-8.) comprising: 
training a model, via a reinforcement learning process, to produce a first action function for relating states of a natural language based response environment to actions applicable to the natural language based response environment (i.e.,  A virtual agent can include provisions for storing various kinds of information. For example, virtual agent 100 can include a knowledge base system 208. Knowledge base system 208 could include databases for storing a training collection, user and state info, and various kinds of domain specific knowledge (e.g., in the form of a graph). Chatterjee, Figs 1, 2, para 36, 37. A virtual agent (natural language based response environment) can include provisions for learning to converse with an end user in a natural manner. For example, virtual agent 100 may include a reinforcement learning module 210 (training a model, via a reinforcement learning process, to produce a first action function (trained model) for relating states (word sequence input) of a natural language based response environment to actions applicable (natural language output actions) to the natural language based response environment). In the example of FIG. 2, dialogue management system 114, which may be trained using reinforcement learning processes as described above, can communicate directly with reinforcement learning module 210. In some cases, reinforcement learning module 210 may only be accessed during training sessions. In other cases, reinforcement learning module 210 may be accessed while virtual agent 100 is engaged with an end user, including a real customer. It may be  appreciated that in some cases, other systems of virtual agent 100 could also communicate with, and utilize the resources of, reinforcement learning module 210. Chatterjee, Figs 1-3, para 36-37, 26-31, 42-48, 69, 79, 5.); and 
retraining the model, via the reinforcement learning process, to produce a second action function for relating states of the natural language based response environment to actions applicable to the natural language based response environment (i.e., In the example of FIG. 2, dialogue management system 114, which may be trained using reinforcement learning processes as described above, can communicate directly with reinforcement learning module 210. In some cases, reinforcement learning module 210 may only be accessed during training sessions. In other cases, reinforcement learning module 210 may be accessed while virtual agent 100 is engaged with an end user (retraining the model (training and retraining model while virtual agent is engaged), via the reinforcement learning process, to produce a second action function for relating states of the natural language based response environment to actions applicable to the natural language based response environment,), including a real customer. It may be  appreciated that in some cases, other systems of virtual agent 100 could also communicate with, and utilize the resources of, reinforcement learning module 210. Chatterjee, Figs 1-3, para 36-37, 26-31, 42-48, 69, 79, 5.), the retraining including iterations of: 
applying the first action function to a current state representation of the natural language based response environment to obtain a ground-truth action representation (i.e., As discussed above, Chatterjee teaches the trained virtual assistant model (first action function) applied to a current state representation (input words to the trained virtual assistant model and apply trained virtual assistant to input words current state) of the natural language based response environment (virtual assistant) to obtain a ground-truth action representation (to obtain a virtual assistant action representation, trained virtual assistant model is assumed to output the correct, ground truth action representation). Chatterjee, Figs 1-3, para 36-37, 26-31, 42-48, 69, 79, 5.),  
Chatterjee does not specifically disclose:
emphasizing one or more words of the current state representation based on relevancy to the ground-truth action representation to obtain a modified state representation, 
applying a model to the modified state representation to obtain an untrained action representation, and 
submitting the untrained action representation to a natural language based response environment to obtain a subsequent state representation, wherein the subsequent state representation becomes the current state representation for a subsequent iteration.  
However, Bobbarjung teaches that, The machine learning system has two distinct parts: training and prediction. Before going into the training and prediction details, this description outlines necessary text pre-processing steps to perform. 
Given a user-input message, regardless of training (applying a model (training and applying model) to the modified state representation (the pre-processed modified state of the user-input text representation) to obtain an untrained action representation) or predicting, the common processing steps shared are: 1. Remove stop words (“a”, “the”, “this”, “that”, “I”, “we”, and so on) which are very common in English but are not meaningful enough to yield relevance (emphasizing one or more words of the current state representation based on relevancy to the ground-truth action representation (emphasize one or more words by removing other common words based on not meaningful relevancy to any chatbot action ground truth action representation) to obtain a modified state representation). Bobbarjung, para 106-107, 108-109, 104.
A set of actions to be performed after the intent is triggered. An intent can be either an “entry” intent or a “follow-on/conversation” intent. The intent phrases are needed only for the entry intents. The follow-on/conversation intents are invoked based on the context of the conversation. FIG. 7 illustrates an example user interface 700 for creating intents. The systems and methods described herein enable a rich set of interactions that are configured using a GUI and do not require the creator to write any code. Some of the supported actions supported include: Render one or more pieces of information (text, image, video, audio, receipt, etc.) (submitting the untrained action representation to a natural language based response environment to obtain a subsequent state representation) with optional follow-on action buttons or quick-replies. Bobbarjung, para 57-60, 104.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the virtual assistant natural language based response model training, reinforcement learning, and retraining of Chatterjee using the chatbot skills pre-processing text input state modifications for training, learning and prediction of Bobbarjung, with a reasonable expectation of success, in order to provide chatbots that simulate written or spoken human communications and enable a rich set of relevant interactions. Bobbarjung, para 3, 106-107, 57.
Chatterjee in view of Bobbarjung does not specifically disclose wherein the subsequent state representation becomes the current state representation for a subsequent iteration.  
However, Palmer teaches in the field related to managing communications and more specifically to systems and methods for generating and managing proactive and intelligent communications. Palmer, para 2.Palmer teaches that, t step 260, the intelligent communication management system 101 can analyze the e-mail sent to the donor, and compare it to the corresponding e-mail prepared for and sent to the fundraising individual. Based on this analysis and comparison, the intelligent communication management system 101 can identify the modifications made by the fundraising individual and, using machine learning/deep learning/reinforcement learning and AI algorithms, can update its systems (e.g., rules, models, templates, etc.) such that intelligent communications later generated at step 256 can account for and/or be adapted based on these changes (wherein the subsequent state representation becomes the current state representation for a subsequent iteration). In some embodiments, step 260 includes a feedback loop, in which outputs (e.g., intelligent first draft message sent to the fundraising individual; message sent to the donor) are received and/or retrieved by the intelligent communication management system 101 for analysis and, based thereon, its systems can be updated. In some embodiments, such updates can include, among other things, storing data, modifying existing data, and causing the recalibration of predictive models (wherein the subsequent state representation becomes the current state representation for a subsequent iteration). Palmer, Fig 2, 4A, para 112, 112-114, 117-128.
While in FIG. 2, the process of improving data is illustrated in connection with step 260 which occurs in response to an e-mail sent to the donor being received by the intelligent communication management system 101 (e.g., as a BCC recipient), it should be understood that improving the data of the intelligent communication management system 101 can be performed at any point during the process 200, continuously (wherein the subsequent state representation becomes the current state representation for a subsequent iteration) or periodically, and/or simultaneously with other parts of the process 200. For example, data can be improved as new or revised data is received by the intelligent communication management system 101 from the partner systems 105 and/or the third-party systems 107. Palmer, Fig 2, 4A, para 113, 112-114, 117-128.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the virtual assistant natural language based response model training, reinforcement learning, and retraining of Chatterjee using the chatbot skills pre-processing text input state modifications for training, learning and prediction of Bobbarjung and the intelligent communication continuously updated subsequent state representation data that becomes the current state representation for a subsequent iteration of Palmer, with a reasonable expectation of success, in order to enable providing users with simulated written or spoken human communications that enable a rich set of relevant interactions and in order to enable managing proactive and intelligent communications for continuously improving the data of the intelligent communication system and recalibrating models. Bobbarjung, para 3, 106-107, 57. Palmer, para 112-114.

Regarding claim 4, which depends from claim 1 and recites:
wherein emphasizing the one or more words of the current state representation includes removing all words except for the one or more words.  
Chatterjee in view of Bobbarjung and Palmer teaches the method of claim 1, including emphasizing the one or more words of the current state representation. Chatterjee does not specifically disclose removing all words except for the one or more words.
However Bobbarjung teaches that, Given a user-input message, regardless of training or predicting, the common processing steps shared are: 1. Remove stop words (“a”, “the”, “this”, “that”, “I”, “we”, and so on) which are very common in English but are not meaningful enough to yield relevance (removing all words (removing all common stop words) except for the one or more words (one or more words emphasized)). Bobbarjung, para 106-107, 108-109, 104.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the virtual assistant natural language based response model training, reinforcement learning, and retraining of Chatterjee using the chatbot skills pre-processing text input state modifications for training, learning and prediction including removing all words except for the one or more words of Bobbarjung and the intelligent communication continuously updated subsequent state representation data that becomes the current state representation for a subsequent iteration of Palmer, with a reasonable expectation of success, in order to enable providing users with simulated written or spoken human communications that enable a rich set of relevant interactions and in order to enable managing proactive and intelligent communications for continuously improving the data of the intelligent communication system and recalibrating models. Bobbarjung, para 3, 106-107, 57. Palmer, para 112-114.

Regarding claim 6, which depends from claim 1 and recites:
wherein retraining the model further comprises, prior to performing the iterations, obtaining an initial state representation from the natural language based response environment, the initial state representation used as the current state representation for a first iteration. 
Chatterjee in view of Bobbarjung and Palmer teaches the method of claim 1, including retraining iterations using the current state representation for a first iteration. 
Chatterjee teaches that, In the example of FIG. 2, dialogue management system 114, which may be trained using reinforcement learning processes as described above, can communicate directly with reinforcement learning module 210. In some cases, reinforcement learning module 210 may only be accessed during training sessions. In other cases, reinforcement learning module 210 may be accessed while virtual agent 100 is engaged with an end user (retraining the model (training and retraining model while virtual agent is engaged, including at an initial state prior to iterations), including a real customer. It may be  appreciated that in some cases, other systems of virtual agent 100 could also communicate with, and utilize the resources of, reinforcement learning module 210. Chatterjee, Figs 1-3, para 36-37, 26-31, 42-48, 69, 79, 5.  Following the exemplary process characterized in FIG. 1, request 102 is first processed by an automatic speech recognition system 110. The goal of speech recognition system 110 is to convert spoken words into a string, or sequence, of words that can be used by systems downstream of speech recognition system 110. For example, speech recognition system 110 may convert a received audio signal (the customer's request over the phone) into the string, or sequence, of words “I would like a hotel in Trento.” This sequence of words is then passed to a natural language understanding system 112 (obtaining an initial state representation from the natural language based response environment, the initial state representation used as the current state representation for a first iteration). Chatterjee, Figs 1-3, para 27, 36-37, 26-31, 42-48, 69, 79, 5. 

Claims 9, 12 and 14 recite computer program products that substantially parallel the methods of claims 1, 4 and 6. Therefore, the analysis discussed above with respect to claims 1, 4 and 6 also applies to claims 9, 12 and 14, respectively. Accordingly, claims 9, 12 and 14 are rejected based on substantially the same rationale as set forth above with respect to claims 1, 4 and 6, respectively.
 More specifically regarding A computer program product comprising: one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising (i.e., Chatterjee, para 7-8.).

Claims 17 and 20 recite computer systems that substantially parallel the methods of claims 1 and 4. Therefore, the analysis discussed above with respect to claims 1 and 4 also applies to claims 17 and 20, respectively. Accordingly, claim 17 and 20 are rejected based on substantially the same rationale as set forth above with respect to claims 1 and 4. 
More specifically regarding A computer system comprising: one or more computer processors, one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising (i.e., Chatterjee, para 7-8.).

Claims 2-3, 10-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of Bobbarjung and Palmer as applied to claims 1, 9 and 17 above, and further in view of Turkkan et al. (Patent No. US 11,151,325 B2, filed Mar. 22, 2019) hereinafter Turkkan.

Regarding claim 2, which depends from claim 1 and recites:
wherein emphasizing the one or more words of the current state representation includes accessing a word relevance database to determine a relevancy value for each word in the current state representation.  
Chatterjee in view of Bobbarjung and Palmer teaches the method of claim 1, including emphasizing the one or more words of the current state representation. Chatterjee in view of Bobbarjung and Palmer does not specifically disclose includes accessing a word relevance database to determine a relevancy value for each word in the current state representation.
However, Turkkan teaches in the field related to determining a similarity between text. Turkkan, Abstract, col 1:5-21. Turkkan teaches that, For each text string in the database, ANN 900 is trained with one or more arrangements of words. For instance, in FIG. 9B, ANN 900 is shown being trained with input word “email” and output (context) words “can't”, “connect” and “to”. The output words serve as the ground truth output values to which the results produced by output layer 906 are compared. This arrangement reflects that “email” appears proximate to “can't”, “connect” and “to” in a text string in database 702. (accessing a word relevance database to determine a relevancy value for each word in the current state representation). Turkkan, col 23:38-46, 47-66.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the virtual assistant natural language based response model training, reinforcement learning, and retraining of Chatterjee using the chatbot skills pre-processing text input state modifications for training, learning and prediction of Bobbarjung and the intelligent communication continuously updated subsequent state representation data that becomes the current state representation for a subsequent iteration of Palmer and the accessing a word relevance database to determine a relevancy value for each word in the current state representation of Turkkan, with a reasonable expectation of success, in order to enable providing users with simulated written or spoken human communications that enable a rich set of relevant interactions and in order to enable managing proactive and intelligent communications for continuously improving the data of the intelligent communication system and recalibrating models and so that the most relevant or otherwise similar articles can be provided to the user and efficiently guide the user to a solution. Bobbarjung, para 3, 106-107, 57. Palmer, para 112-114. Turkkan, col 1:5-21.

Regarding claim 3, which depends from claim 2 and recites: 
wherein each of the one or more words has a relevancy value that is greater than a threshold value.  
Chatterjee in view of Bobbarjung, Palmer and Turkkan teaches the method of claim 2 from which claim 3 depends. Chatterjee in view of Bobbarjung and Palmer does not specifically disclose wherein each of the one or more words has a relevancy value that is greater than a threshold value.
However, Turkkan teaches in the field related to determining a similarity between text. Turkkan, Abstract, col 1:5-21. Turkkan teaches that, For each text string in the database, ANN 900 is trained with one or more arrangements of words. For instance, in FIG. 9B, ANN 900 is shown being trained with input word “email” and output (context) words “can't”, “connect” and “to”. The output words serve as the ground truth output values to which the results produced by output layer 906 are compared. This arrangement reflects that “email” appears proximate to “can't”, “connect” and “to” in a text string in database 702. (accessing a word relevance database to determine a relevancy value for each word in the current state representation, wherein each of the one or more words has a relevancy value (proximate) that is greater than a threshold value). Turkkan, col 23:38-46, 47-66.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the virtual assistant natural language based response model training, reinforcement learning, and retraining of Chatterjee using the chatbot skills pre-processing text input state modifications for training, learning and prediction of Bobbarjung and the intelligent communication continuously updated subsequent state representation data that becomes the current state representation for a subsequent iteration of Palmer and the accessing a word relevance database to determine a relevancy value for each word in the current state representation where each of the one or more words has a relevancy value (proximate) that is greater than a threshold value of Turkkan, with a reasonable expectation of success, in order to enable providing users with simulated written or spoken human communications that enable a rich set of relevant interactions and in order to enable managing proactive and intelligent communications for continuously improving the data of the intelligent communication system and recalibrating models and so that the most relevant or otherwise similar articles can be provided to the user and efficiently guide the user to a solution. Bobbarjung, para 3, 106-107, 57. Palmer, para 112-114. Turkkan, col 1:5-21.

Claims 10-11 recite computer program products that substantially parallel the methods of claims 2-3. Therefore, the analysis discussed above with respect to claims 2-3 also applies to claims 10-11, respectively. Accordingly, claims 10-11 are rejected based on substantially the same rationale as set forth above with respect to claims 2-3, respectively.

Claims 18-19 recite computer systems that substantially parallel the methods of claims 2-3. Therefore, the analysis discussed above with respect to claims 2-3 also applies to claims 18-19, respectively. Accordingly, claims 18-19 are rejected based on substantially the same rationale as set forth above with respect to claims 2-3, respectively.

Claim 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of Bobbarjung and Palmer as applied to claims 1 and 9 above, and further in view of Duong et al. (Pub No. US 2021/0303798 A1, provisional application filed Mar. 30, 2020) hereinafter Duong.

Regarding claim 7, which depends from claim 1 and recites:
further comprising: obtaining a new natural language based response environment; applying the second action function to state representations of the new text-based response environment. 
Chatterjee in view of Bobbarjung and Palmer teaches the method of claim 1, including the second action function. Chatterjee in view of Bobbarjung and Palmer does not specifically disclose obtaining a new natural language based response environment; applying the second action function to state representations of the new text-based response environment.
However,  Duong teaches in the field related to chatbot systems, and more particularly, to improved techniques for identifying out-of-domain (OOD) utterances. Duong, para 2. Duong teaches that, A digital assistant is an artificial intelligent driven interface that helps users accomplish a variety of tasks in natural language conversations. Duong, para 26. The utterances that a chatbot receives from actual users in the real world environment (e.g., in the production environment) can however be quite varied and noisy. Some of these received utterances can be very different from the utterances used to train the chatbot and may not fall within the intents that the chatbot is trained to infer and handle. For example, a banking chatbot could receive an utterance such as “How do I book a trip to Italy?” that has nothing to do with banking. Such utterances are referred to as out-of-domain (OOD) utterances since they are not within the domain of intents of the trained chatbot. It is important for a chatbot system to be able to identify such OOD utterances such that proper responsive actions can be taken. For example, upon detecting an OOD utterance, the chatbot may respond to the user indicating that the utterance is not one that the bot can process or handle rather than select a closest matching intent (obtaining a new natural language based response environment; applying the second action function (trained chatbot) to state representations (utterances) of the new text-based response environment). Duong, para 30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the virtual assistant natural language based response model training, reinforcement learning, and retraining of Chatterjee using the chatbot skills pre-processing text input state modifications for training, learning and prediction of Bobbarjung and the intelligent communication continuously updated subsequent state representation data that becomes the current state representation for a subsequent iteration of Palmer and obtaining a new natural language based response environment; applying the second action function to state representations of the new text-based response environment of Duong, with a reasonable expectation of success, in order to enable providing users with simulated written or spoken human communications that enable a rich set of relevant interactions and in order to enable managing proactive and intelligent communications for continuously improving the data of the intelligent communication system and recalibrating models and in order to enable identifying out of domain utterances and respond to the user indicating that the utterance is not one that the bot can process or handle rather than selecting a closest matching intent. Bobbarjung, para 3, 106-107, 57. Palmer, para 112-114. Duong, para 3-5, 30.

Claim 15 recites a computer program product that substantially parallels the methods of claim 7. Therefore, the analysis discussed above with respect to claim 7 also applies to claim 15. Accordingly, claim 15 is rejected based on substantially the same rationale as set forth above with respect to claim 7.

Claim 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of Bobbarjung and Palmer as applied to claims 1 and 9 above, and further in view of Yeh et al. (Pub No. US 2020/0356855 A1, filed Mar. 5, 2020) hereinafter Yeh.

Regarding claim 8, which depends from claim 1 and recites:
wherein the current state representations include the untrained action representation from the previous iteration.  
Chatterjee in view of Bobbarjung and Palmer teaches the method of claim 1, including the current state representations and the untrained action representation from the previous iteration. Chatterjee in view of Bobbarjung and Palmer does not specifically disclose that the current state representations include the untrained action representation from the previous iteration.
However, Yeh teaches in the field related to relates to machine learning systems. Yeh, para 2. Yeh teaches that, In general, the disclosure describes techniques for training a machine learning model to perform actions within an environment. In one example, an input device receives a declarative statement. A computation engine selects, based on the declarative statement, a template that includes a template action performable within the environment. The computation engine generates, based on the template, synthetic training episodes (also referred to herein as “synthetic episodes”). The computation engine further generates experiential training episodes also referred to herein as “experiential episodes”), each experiential training episode gathered by a machine learning model from past actions performed by the machine learning model. Each synthetic training episode and experiential training episode comprises one or more actions and a reward. A machine learning system trains, with the synthetic training episodes and the experiential training episodes, the machine learning model to perform the actions within the environment (current state representations include the untrained action representation (untrained synthetic template action) from the previous iteration (past episodes)). Yeh, para 5, 6, 26.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the virtual assistant natural language based response model training, reinforcement learning, and retraining of Chatterjee using the chatbot skills pre-processing text input state modifications for training, learning and prediction including removing all words except for the one or more words of Bobbarjung and the intelligent communication continuously updated subsequent state representation data that becomes the current state representation for a subsequent iteration of Palmer and the current state representations include the untrained action representation from the previous iteration of Yeh, with a reasonable expectation of success, in order to enable providing users with simulated written or spoken human communications that enable a rich set of relevant interactions and in order to enable managing proactive and intelligent communications for continuously improving the data of the intelligent communication system and recalibrating models and in order to provide training a machine learning model to perform actions within an environment such as AI assistants. Bobbarjung, para 3, 106-107, 57. Palmer, para 112-114. Yeh, para 4, 5.

Claim 16 recites a computer program product that substantially parallels the methods of claim 8. Therefore, the analysis discussed above with respect to claim 8 also applies to claim 16. Accordingly, claim 16 is rejected based on substantially the same rationale as set forth above with respect to claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chandak et al. (US 2020/0241878 A1) is considered relevant in disclosing Generating and Providing Proposed Digital Actions in High-Dimensional Action Spaces Using Reinforcement Learning models.
Shevchenko et al. (US 10,594,757 B1) is considered relevant in disclosing Sender-Receiver Interface for AI Communication Assistance for Augmenting Communications.
Malhotra et al. (US 2020/0020319 A1) is considered relevant in disclosing Eyes-Off Training Automatic Speech Recognition.
Munro et al. (US 2020/0034737 A1) is considered relevant in disclosing Architectures for Natural Language Processing.
Zhou et al. (US 10,573,295 B2) is considered relevant in disclosing End-to-End Speech Recognition with Policy Learning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748. The examiner can normally be reached Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA M LEVEL/Examiner, Art Unit 2144